DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 2, 4-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schreter (US 2005/0055511) in view of Chauvel et al. (US 2002/0062434), “Chauvel”.

2.	As per claim 1, Schreter discloses receiving a first prefetch command [caching, abstract]; in response to determining a history that the first prefetch command has not already been prefetched [cache miss, abstract], prefetching the first information into a memory [data swap, abstract]; receiving a second prefetch command [caching, figure 3]; and in response to determining the history that second information associated with the second prefetch command has already been prefetched [cache hit, 202, figure 3], avoiding prefetching the second information into the memory [return data, 204, figure 3].
	Schreter does not disclose expressly a buffer.
	Chauvel discloses a translation lookaside buffer in the abstract.
	Schreter and Chauvel are analogous art because they are from the same field of endeavor of caching.
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Schreter by including a TLB as taught by Chauvel in the abstract.
	The motivation for doing so would have been to reduce the latency as expressly taught by Chauvel in paragraph 7.

3.	As per claim 2, the cited prior arts disclose invalidating the history buffer in response to the memory being invalidated [cache miss, abstract, Schreter].

4.	As per claim 4, the cited prior arts disclose wherein the first prefetch command is implicit or explicit [caching, figure 3, Schreter].

5.	As per claim 5, the cited prior arts disclose wherein prefetching information into the memory occurs before the information is requested to be accessed by an entity that consumes the information [caching frequently used data, abstract, Schreter].

6.	As per claim 6, the cited prior arts disclose wherein the memory is a cache that stores shader program instructions for an accelerated processing device [caching for faster processing, paragraph 4, Schreter].

7.	As per claim 7, the cited prior arts disclose wherein the prefetch history buffer includes a plurality of entries, each of which specifies one or more addresses [TLB storing addresses, paragraph 7, Chauvel].

8.	As per claim 8, the cited prior arts disclose prefetching address translations associated with the first information into an address translation cache [translation lookaside buffer, abstract, Chauvel].

9.	As per claim 9, the cited prior arts disclose wherein prefetching the address translations occurs in response to determining that an address translation prefetch history buffer indicates that the address translations have not yet been prefetched into the address translation cache [cache miss, figure 3, Schreter].

10.	As per claims 10, 11, and 13-20, the examiner directs the applicant’s attention to claims rejection above.

Conclusion
A.	Allowable Subject Matter
	Claims 3 and 12 are objected to.
The primary reasons for allowance of claims 3 and 12 in the instant application is the combination with the inclusion in these claims that “receiving a third prefetch command that specifies third information and includes an override indication; and prefetching the third information into the memory despite the prefetch history buffer indicating that the third information has already been prefetched”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP. 

B.	Claims Rejected
	Claims 1, 2, 4-11, and 13-20 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138